FILED
                             NOT FOR PUBLICATION                            MAR 09 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ZEFERINO ARAIZA FLORES,                           No. 09-73371

               Petitioner,                        Agency No. A076-361-033

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Zeferino Araiza Flores, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for abuse of discretion the denial of a motion to reopen, Iturribarria v. INS, 321

F.3d 889, 894 (9th Cir. 2003), and we deny the petition for review.

         To the extent we have jurisdiction to review the BIA’s denial of Araiza

Flores’ motion to reopen, see Fernandez v. Gonzales, 439 F.3d 592, 601 (9th Cir.

2006), we conclude that the BIA did not abuse its discretion in determining that the

evidence was insufficient to warrant reopening, see Singh v. INS, 295 F.3d 1037,

1039 (9th Cir. 2002) (BIA’s denial of a motion to reopen shall be reversed if it is

“arbitrary, irrational, or contrary to law”).

         Araiza Flores’ contention that the BIA abused its discretion under

Ramirez-Alejandre v. Ashcroft, 320 F.3d 858 (9th Cir. 2003) (en banc), is without

merit.

         PETITION FOR REVIEW DENIED.




                                            2                                  09-73371